Citation Nr: 0026330	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating for a low back 
disorder, currently evaluated as 40 percent disabling.  

2. Entitlement to an increased rating for vertigo, currently 
evaluated as 30 percent disabling.  

3. Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1946 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating action of the RO which denied 
service connection for hypertension, heart disease, a skin 
disorder of the hands and feet, hearing loss in the left ear, 
and tinnitus.  Service connection was granted for 
osteoarthritis of the lumbar spine, assigned a 10 percent 
evaluation; benign positional vertigo, assigned a 10 percent 
evaluation; and hearing loss in the right ear assigned a 
noncompensable evaluation.  

The veteran was provided a statement of the case in December 
1994 that discussed the issue of service connection for a 
left ear hearing loss but did not specifically list this 
issue as one for appellate consideration.  In June 1996 the 
veteran appeared and gave testimony at a hearing before the 
undersigned Board member at the RO.  A transcript of this 
hearing is of record.  In testimony given at the June 1996 
Board hearing the veteran indicated that he was also soeeking 
service connection for hearing loss in the left ear.  

In a decision of June 1997 the Board granted service 
connection for defective hearing in the left ear and for a 
skin disorder.  Service connection for essential hypertension 
and cardiovascular disease was denied.  The Board remanded 
the issue of service connection for tinnitus and the issues 
of increased ratings for the veteran's low back disorder, 
bilateral defective hearing, and vertigo.  The issues of 
secondary service connection for bilateral carpal tunnel 
syndrome and service connection for a neck disorder were 
referred to the RO for initial adjudication.  

In a rating decision of January 1998, the RO granted service 
connection for tinnitus, and assigned a 10 percent rating for 
this disability, effective February 11, 1993.  The skin 
disorder for which the Board had granted service connection 
was assigned a noncompensable rating from February 11, 1993.  
Primary service connection for carpal tunnel syndrome was 
denied, but this is not the issue which the Board had 
referred to the RO.  The Board had referred the issue of 
secondary service connection for carpal tunnel syndrome of 
both upper extremities to the RO.  The veteran had claimed 
that the disorder was related to his neck disorder for which 
a claim of service connection was pending.  The RO also 
denied an evaluation in excess of 20 percent for the 
veteran's low back disorder and an evaluation in excess of 10 
percent for vertigo.  In addition, the RO denied a 
compensable evaluation for bilateral defective hearing.  The 
veteran was informed of this decision by letter, dated 
February 6, 1998.  As regards the rating assigned for 
tinnitus and the skin disorder, the veteran did not file a 
timely Notice of Disagreement in regard to this rating 
decision.  

In a rating action of May 1998 the RO granted service 
connection for a cervical spine (neck) disorder, which was 
assigned a 20 percent disability evaluation from June 14, 
1996.  At that time, the RO also granted service connection 
for a thoracic spine disability, which was, assigned a 
noncompensable rating from June 14, 1996.  In addition the RO 
increased the rating for the veteran's lumbosacral spine 
disability to 40 percent disabling, effective July 22, 1997.  
In a December 1998 rating decision the RO assigned a 10 
percent evaluation for the veteran's thoracic spine disorder, 
effective November 2, 1998.  Additionally, the evaluation for 
vertigo was increased to 30 percent disabling effective 
November 2, 1998.  

In his letter dated February 15, 1999, the veteran raised the 
issues of service connection for residuals of cold injuries, 
service connection for a respiratory disorder, service 
connection for a disorder causing involuntary movements, 
service connection for kyphosis of the spine, and service 
connection for lesions of the central nervous system.  He 
also indicated that he was seeking an increased rating for 
his service connected cervical spine disorder, an increased 
rating for his service connected skin disorder, and an 
increased rating for his service connected thoracic spine 
disorder.  None of these issues have been developed and 
certified for appeal, and they are referred to the RO for all 
appropriate action.  Only the issues listed on the title page 
of this decision are before the Board for appellate 
consideration at this time.  Additionally, the issue of 
entitlement to secondary service connection for carpal tunnel 
syndrome of both upper extremities is referred to the RO for 
appropriate consideration.  

For reasons made evident below, the issue of entitlement to 
an increased rating for a vertigo will be discussed in the 
remand section of this decision.  


FINDINGS OF FACT

1. The veteran's service connected low back disorder consists 
of limitation of lumbar spine motion with pain and muscle 
spasm productive of severe disability; symptomatology 
indicative of pronounced low back disability has not been 
demonstrated.

2. The veteran's service connected bilateral defective 
hearing is manifested by auditory acuity level IV in the 
right ear and auditory acuity level I in the left ear.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for 
the veteran's low back disorder have not been met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 
5293, 5295 (1999)

2. The criteria for a compensable evaluation for bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2000) 38 C.F.R. § 4.87, 
Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the claims are plausible.  All necessary 
development has been completed in regard to these claims and 
no further action is necessary to comply with the VA's duty 
to assist the veteran in the development of these claims.


I. Increased Rating For a Low Back Disorder.  

On VA examination in March 1993, the veteran complained of 
back pain and also indicated that his legs would frequently 
give way while he was walking.  On evaluation of the lumbar 
spine, slight tenderness was noted.  It was reported that 
there was marked limitation of motion.  X-rays revealed mild 
to moderate osteophyte formation in the lumbar spine.  
Neurological evaluation revealed that the veteran was able to 
walk on his toes and heels.  He had difficulty walking heel 
to toe and he was unable to accomplish a deep knee bend.  
Motor strength was 5/5 and there was no weakness.  Sensory 
status was within normal limits.  Ankle jerks were decreased 
bilaterally at 1+.  A diagnosis of osteoarthritis of the 
spine was reported.  

VA clinical records and records from service department 
medical facilities reflect occasional treatment during the 
1990s for low back pain.  An August 1995 X-ray performed at a 
military facility revealed moderate loss of disc space height 
at L3-4 and L4-5 with a vacuum disc phenomena at L4-5.  An 
MRI of September 1995 showed degenerative discogenic disease 
from L2 through S1.  There was mild central canal stenosis at 
L4-5, multifactorial in origin due to disc bulging.  There 
was facet arthropathy and thickening of the ligamentum 
flavum.  No evidence of radiographically significant stenosis 
or significant neural foraminal narrowing was reported.  

On a June 1996 hearing before the undersigned Board member, 
the veteran reported that he suffered severe back pain for 
which he took Motrin.  He said that he frequently wore a back 
brace.  The pain was said to radiate down the legs and the 
veteran also said that he frequently experienced numbness and 
tingling in the legs.  He said that it was very difficult for 
him to bend his back in order to tie his shoes or even to 
wash his face.  The veteran also reported that he had trouble 
climbing steps and walking due to his back pain.  

On VA orthopedic examination in July 1997 the veteran 
complained of severe low back pain radiating into the legs.  
He said that he was unable to climb a staircase and 
complained of numbness and tingling in both legs.  It was 
said that the veteran could not do any heavy lifting, 
prolonged sitting, walking, or standing.  Evaluation revealed 
tenderness from L3 to L5.  There was muscle spasm present in 
the lumbar paravertebral musculature.  The veteran was able 
to toe and heel walk, but complained of pain.  Straight leg 
raising was positive bilaterally at 15 degrees, left worse 
than right.  The veteran had 10 degrees of active forward 
flexion and 30 degrees of passive flexion.  Pain was reported 
after the first 10 degrees of forward flexion.  The veteran 
had 10 degrees of lumbar spine flexion with pain.  Lateral 
flexion was 20 degrees with pain, bilaterally.  Rotation was 
20 degrees with pain.  Lower limb reflexes were 2+, 
bilaterally.  Plantar reflexes were flexor.  Altered 
sensations to touch and pin prick were reported.  X-rays 
showed degenerative disc disease at the L3-4, L4-5, and L5-S1 
levels.  The diagnoses were spinal stenosis with disc 
bulging, chronic lumbar strain secondary to degenerative disc 
disease and possible radiculopathy, and degenerative joint 
disease of the lumbar spine from L2 through S1.  

During a further VA orthopedic examination conducted in 
January 1998 the veteran was reported to have a normal lumbar 
lordosis.  There was intermittent tenderness of the spinous 
processes on palpation.  No paraspinal muscle spasm was 
reported and there was no sacroiliac or ischial notch 
tenderness.  The veteran had 40 degrees of forward flexion 
and 5 degrees of extension.  There was 15 degrees of tilt in 
each direction and 10 degrees of truncal rotation.  

On a November 1998 VA neurological examination, tenderness 
and decreased range of motion was reported in the lumbar 
spine on flexion.  Straight leg raising was positive at 45 
degrees on the left and 55 degrees on the right.  The veteran 
could not toe and heel walk.  Deep tendon reflexes were 1+ in 
the lower extremities.  The plantars were flexor.  Decreased 
sensation to pinprick was reported in the legs at the L4-5 
distribution.  The diagnoses included chronic lumbosacral 
radiculopathy, post -traumatic.  

The veteran has been assigned a 40 percent evaluation for his 
low back disorder under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295 for a lumbosacral strain.  A 
40 percent rating requires a severe lumbosacral strain or 
severe limitation of lumbar spine motion.  See also 
Diagnostic Code 5292.  A 60 percent schedular evaluation may 
be assigned for this disorder by analogy to intervertebral 
disc disease of the lumbar spine under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Code 5293 if the low back 
disorder produces pronounced low back disability as 
distinguished from severe low back disability.  38 C.F.R. 
§ 4.20 (1999).  Diagnostic Code 5293 provides that a 60 
percent rating may be assigned for lumbar intervertebral disc 
syndrome when there is pronounced disability with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerk or other symptoms appropriate to the site of the 
diseased disc with little intermittent relief.  

On recent VA examinations, the examiners reported findings 
indicative of severe limitation of lumbar spine motion.  
Spasm of the lumbar musculature has been reported, but 
reflexes in the lower extremities, including the ankles, 
though diminished, were present, and the evidence does not 
otherwise reveal findings compatible with pronounced lumbar 
intervertebral disc syndrome.  It is true that the veteran 
has complained of significant low back pain, especially on 
motion, and the Board is also mindful of the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in the 
Board's opinion, the veteran's back pain, as well as any 
weakened movement, fatigability, and incoordination 
associated with the veteran's low back disorder, does not 
equate to pronounced low back disability, as is required for 
a 60 percent rating under Diagnostic Code 5293.  Accordingly, 
a rating in excess of 40 percent for the veteran's low back 
disorder is not currently warranted.  

The veteran's representative has argued that an evaluation in 
excess of 40 percent for the veteran's service connected 
lumbar spine disorder should be assigned on an extraschedular 
basis under the provisions of 38 C.F.R. § 3.321(b) (1999).  
However, the Board points out that the RO has not addressed 
the matter of assignment of a rating in excess of 40 percent 
on an extraschedulasr basis.  The question was first raised 
by the veteran's representative at the Board in July 2000.  
The Court has held that the Board may not address this 
question in the first instance.  It must be addressed by the 
RO.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the 
Board is not inclined to remand the issue of an increased 
rating for the low back disorder on an extraschedular basis 
to the RO for initial consideration in this particular case, 
because there is a clear basis for assignment of a higher 60 
percent rating on a schedular basis if the requirements are 
met.  See 38 C.F.R. § 4.20, Diagnostic Code 5293.  As 
explained above, in this case the requirements for a 60 
percent rating for the low back disorder were not met.  



II.  Increased Rating For Bilateral Defective Hearing.  

On VA examination in March 1993, audiometric testing revealed 
pure tone thresholds of 15, 30, 70, 90, and 75 decibels in 
the right ear, and 10, 15, 20, 50, and 55 decibels in the 
left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The four 
frequency average was 65 decibels in the right ear and 35 
decibels in the left ear.  Speech discrimination of 
82 percent correct in the right ear and 94 percent correct in 
the left ear was reported.  

During a Board hearing at the RO in June 1996 the veteran 
said that his hearing had deteriorated to the point where he 
had been issued hearing aids about three years earlier, but 
this did not improve his hearing.  He said that he had 
difficulty hearing conversations and that this was a source 
of irritation to many people, especially at work.  He said 
that he had to play a radio or the television very loud in 
order to hear them.  

On VA audiometric examination in July 1997 the veteran had 
pure tone thresholds of 30, 35, 80, 80, and 65 decibels in 
the right ear and 10, 10, 20, 55, and 55 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold in the right ear was 65 decibels and the 
average pure tone threshold in the left ear was 35 decibels.  
Speech recognition was 84 percent in the right ear and 100 
percent in the left ear.  

On VA audiometric examination in January 1999 the veteran had 
pure tone thresholds of 35, 40, 80, 85, and 75 decibels in 
the right ear and 15, 10, 25, 65, and 65 decibels in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The four-
frequency average in the right ear was 70 decibels and the 
four-frequency average in the left ear was 42 decibels.  
Speech recognition was 80 percent in the right ear and 96 
percent in the left ear.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by results of controlled speech discrimination 
tests, together with the average hearing threshold, as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  Hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

The Board notes that that portion of the VA disability rating 
schedule concerning diseases of the ear was amended effective 
June 10, 1999.  The Court has held that, when a change occurs 
in an applicable statute or regulation after a claim has been 
filed but before a final decision hs been rendered, the VA 
must apply the version of the statute or regulation which is 
most favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized the VA to provide 
otherwise and the VA has done so.  Karnas v. Derwinski, 1 
Vet. App. 308 (991).  However, the amendments to the 
disability ratings for diseases of the ear made no 
substantive changes.  The actual rating criteria for 
evaluating bilateral defective hearing remained identical.  

On the veteran's VA audiological examination in March 1993, 
his auditory acuity equated to level IV in both the right ear 
and to level I in the left ear.  On further VA audiological 
examination in July 1997, his auditory acuity equated to 
level III in the right ear and equated to level I in the left 
ear.  On further VA audiological examination in January 1999, 
his auditory acuity equated to level IV in the right ear and 
to level I in the left ear.  All of these audiometric 
findings correspond to a noncompensable rating under 
Diagnostic Code 6100.  The claim for an increased 
(compensable) rating for bilateral defective hearing must 
therefore be denied.  


ORDER

An increased rating for a low back disability is denied.  

A compensable rating for bilateral defective hearing is 
denied.  


REMAND

The veteran contends that a higher rating is warranted for 
his service connected vertigo.  He has been assigned a 30 
percent schedular rating for vertigo under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6204.  The veteran has also 
been assigned a separate 10 percent rating for tinnitus under 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 and, 
as discussed above, he is also in receipt of a noncompensable 
rating for bilateral defective hearing under the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6100.  

There are two possible bases for the assignment of an 
evaluation in excess of 30 percent for vertigo.  The first 
such basis is to assign one rating as analogous to Meniere's 
disease under the schedular criteria of Diagnostic Code 6205 
(a 60 percent or a 100 percent rating) in lieu of the 
individual ratings of 30 percent for vertigo, 10 percent for 
tinnitus, and 0 percent for bilateral defective hearing.  In 
order to do this the requirements for a 60 percent or a 100 
percent rating under Diagnostic Code 6205 would have to be 
met.  See the note the following Diagnostic Code 6205.  

The second possible basis for an increased rating for the 
veteran's service connected vertigo is an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b).  As 
discussed in the above decision, however, the Board is 
precluded from initial consideration of an extraschedular 
rating.  See Floyd, supra.  

In view of the foregoing, the issue of entitlement to an 
increased rating for vertigo is REMANDED to the RO for the 
following action:

1. The veteran should be afforded a VA 
examination by an otolaryngologist to 
determine the current severity of his 
vertigo.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
clinical records may be reviewed.  The 
examining physician should state that 
he has reviewed the claims folder in 
his examination report.  All pertinent 
clinical findings should be reported 
in detail.  At the conclusion of the 
evaluation, and after a careful review 
of the record, the examining physician 
should express a medical opinion in 
regard to the following questions: (a) 
does the veteran have attacks of 
vertigo and cerebellar gait occurring 
from one to four times a month, or 
attacks of vertigo and cerebellar gait 
occuriing more than once weekly; (b) 
does the veteran's vertigo cause 
marked interference with employability 
or result in frequent periods of 
hospitalization.  

2. Then, the RO should again adjudicate 
the issue of an increased schedular 
rating for the veteran's vertigo with 
consideration of Diagnostic Code 6205 
and, if in order, consider the issue 
of entitlement to an increased rating 
for vertigo on an extraschedular basis 
under the provisions of 38 C.F.R. 
§ 3.321(b).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to insure that the veteran 
receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 13 -


